Filed 8/31/21 H.M. v. Superior Court CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Juvenile court, rule 8.1115(a), prohibits juvenile courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 H.M.,                                                                H049136
                                                                     (Monterey County Super. Ct.
             Petitioner,                                              Nos. 19JD000121; 19JD000122)

             v.

 THE SUPERIOR COURT OF
 MONTEREY COUNTY,

       Respondent;
 __________________________________
 MONTEREY COUNTY DEPARTMENT
 OF SOCIAL SERVICES,

             Real Party in Interest.

                                                    THE COURT1

         H.M. (Mother) is the mother of A.V.M. and J.P.M. The Monterey County
Department of Social Services (Department) filed a petition under Welfare and
Institutions Code section 300, subdivision (b) on October 11, 2019, alleging that the
children were in danger based on the failure of Mother to protect them from sexual abuse
perpetrated by J.P.M.’s father (Father).2
         At the 18-month review hearing, the juvenile court terminated reunification
services for Mother and set the matter for a selection and implementation hearing on
September 14, 2021. (§ 366.26.)

         1
             Before Greenwood, P.J., Grover, J. and Danner, J.
         2
             All statutory references are to the Welfare and Institutions Code.
         Mother petitions this court for an extraordinary writ, arguing that the juvenile
court erred by refusing to extend reunification services for six months. Mother also
requests a stay of the section 366.26 hearing.
         For the reasons set forth below, we deny the petition and the request for stay.
                        I. FACTUAL AND PROCEDURAL BACKGROUND3
         Fourteen-year-old A.V.M. and eleven-year-old J.P.M were adjudged dependents
of the juvenile court in November 2019 following a report that A.V.M., who was
developmentally delayed, was being sexually abused by Father. The abuse allegations
dated back to 2018. When A.V.M. reported the abuse to Mother, Mother did not believe
A.V.M. Mother continued to deny the allegations of abuse even after the Department
filed the section 300 petition and the juvenile court detained the children.
         Following the juvenile court’s order, Mother began to participate in reunification
services. Mother completed a mental health assessment and was diagnosed with bipolar
disorder and attention deficit/hyperactivity disorder. During the assessment, Mother
denied responsibility for the removal of her children and blamed her eldest daughter for
making allegations of sexual abuse.
         Mother started her parent education course in January 2020 but would not tell the
social worker what she had learned from the course and did not provide a certificate of
completion for the course. Mother also joined the parent education group in 2020;
however, her participation was minimal, and she often complained about the Department
removing her children.
         Mother maintained contact with the Department; however, she was often angry
and confrontational. Mother refused to take any responsibility for her children’s removal.
Mother requested a change of social worker and threatened to sue the Department many
times.




         3
         We carefully considered the complete record in this case and include only those
facts that are relevant to the issues presented in this petition.
                                               2
   A. Contested Six-Month Review Hearing
       The six-month review hearing was held in June 2020. The Department
recommended that reunification services be continued for Mother, and that the children
remain dependents of the juvenile court. The Department noted that Mother had been
participating in aspects of her reunification plan but remained confrontational and
unaccepting of any responsibility for the children’s removal.
       At the conclusion of the hearing, the juvenile court ordered the dependency to
continue and that Mother receive six more months of reunification services.
   B. Contested 12-Month Review Hearing
       In preparation for the contested 12-month review hearing, the Department
prepared a report recommending that services be terminated for Mother, and that the
matter be set for a section 366.26 hearing. The Department noted that Mother had made
minimal progress and still did not understand the reason for the dependency.
       Father was arrested and charged with felony child molestation for the abuse he
perpetrated on A.V.M. Despite the arrest, Mother continued to contact Father by phone
and sent him money and care packages while he was incarcerated. She indicated that she
would allow J.P.M. to have contact with Father, that the child would not be at risk
because she was Father’s biological daughter, and that it was J.P.M.’s choice to
determine whether she would be with Father. She continuously expressed frustration
regarding the removal, stating she was the “non-offending” parent.
       Mother did not have stable housing and was living with various family members
and friends. She was employed and maintained contact with the Department. Mother
consistently attended therapy. The social worker was concerned about the efficacy and
quality of the therapy, fearing that the therapist had become “emmeshed” with Mother.
The therapist appeared to have composed a safety plan for the children as required by the
Department that Mother could not independently recount, and became “overly


                                             3
emotional” when informed at a Department meeting of the possibility that services for
Mother might be terminated.
       Mother participated in supervised visitation with the children; however, she
behaved inappropriately during the visits. Mother would tell A.V.M. that she liked
J.P.M.’s name better and that A.V.M. was the “ugly one” and J.P.M. was the “pretty
one.” Mother made comments implying that it would be fine if services were terminated
for A.V.M.
       At the conclusion of the contested hearing, the juvenile court found that the
Department had provided Mother with reasonable services; however, because Mother did
not seem to fully understand her case plan, she should be given an additional six months
of services. The juvenile court stated that over the next six months, Mother needed to
focus on the sexual abuse A.V.M. had suffered, the continued risk to the girls, and the
trauma that it caused them. The juvenile court ordered that reunification services be
continued for six months and set the matter for an 18-month review hearing.
   C. Contested 18-Month Review Hearing
       In the 18-month review report, the Department recommended that reunification
services be terminated for Mother, and that the matter be set for a section 366.26 hearing.
The Department concluded that it would be detrimental to return the children to Mother’s
care because Mother continued to demonstrate that she did not understand why her
children were removed. Mother did not demonstrate the ability to safely parent and
protect the children, and she did not demonstrate that she could meet their emotional and
developmental needs. Mother had made minimal progress in her reunification plan.
       Mother was homeless at the time but remained employed. She was attending
therapy; however, she did not believe that preventing the sexual abuse of her children
was one of her treatment goals. Mother was evasive with the social worker and would
not discuss her safety plan for the children. Mother participated in supervised visits with
the children, but often had conversations with them that were not age appropriate.
                                             4
Mother also brought unapproved adults with her for visits against the Department’s
advice.
       The social worker, Sinita Solis De la Rosa, testified at the contested hearing that
Mother had not progressed with her plan such that she understood why her children were
removed. Ms. Solis testified that Mother was not able to clearly discuss a safety plan for
the children and was defensive when asked about sexual abuse. Mother never
acknowledged to the social worker that Father’s molestation of A.V.M. was the reason
her children were removed. Ms. Solis testified that she could not properly assess
Mother’s ability to protect her children from future abuse because Mother would not
discuss a safety plan.
       At the time of the hearing, Mother was homeless and did not provide any address
or location where she was staying to Ms. Solis. Ms. Solis did not know where the
children would go if they were returned to Mother. Mother testified that she was staying
with friends but that she did not tell the social worker who they were or provide an
address because she felt the social worker was hard to talk to. Mother asked the social
worker by text if it would work to have the children back if she were living in a motel.
       Mother testified that she had received materials from the Department about sexual
abuse and had discussed them with her therapist. Mother also testified that she discussed
a safety plan with her therapist and that she would have her children use safe words to
communicate with Mother if they were ever in danger of abuse. Mother stated that she
had learned that sexual abuse is wrong, and that through therapy, she had learned to
better communicate with her children. Mother believed she could keep her children safe
if they were returned to her.
   D. The Court’s Order Terminating Reunification Services
       At the conclusion of the hearing, the juvenile court terminated reunification
services and set the matter for a section 366.26 hearing. The juvenile court found that the
children could not be safely returned to Mother, and it was unlikely they could be safely
                                             5
returned to her care within 24 months. Although Mother had made some progress with
her plan, she still showed an inability to provide a safe environment for the children.
Mother did not have a safety plan other than two safe words. Mother never discussed a
clear safety plan with the social worker. The juvenile court noted that Mother was
beginning to believe that Father had sexually abused A.V.M. and had discussed this with
her therapist; however, Mother did not talk to the social worker about her understanding
of sexual abuse. The juvenile court also noted that the children’s safety could be
impacted by the fact that Mother did not have stable housing. The juvenile court was
concerned that Mother had not been providing the social worker with information about
where or with whom she was living.
       The juvenile court found that the Department had provided reasonable services.
The juvenile court also found that there were no exceptional circumstances to continue
reunifications services to 24 months. The juvenile court set the matter for a selection and
implementation hearing pursuant to section 366.26 for September 14, 2021. Mother filed
this timely writ petition and request for stay on July 19, 2021.
                                        II. DISCUSSION
       Mother argues the juvenile court erred when it found that there was a substantial
risk of detriment to the children if they were to be returned to her care. She also asserts
that the Department did not provide reasonable reunification services.
   A. Risk of Detriment to the Children if Returned to Mother
       “The overarching goal of dependency proceedings is to safeguard the welfare of
California’s children.” (In re Nolan W. (2009) 45 Cal.4th 1217, 1228.) “While
reunification is the preferred outcome when it serves the interests of both parent and
child, no interest is well served by compelling inadequate parents to shoulder
responsibilities they are unwilling to accept or unable to discharge.” (Id. at p. 1234.)
At the 18-month review hearing, the juvenile court must return a child to the physical
custody of his or her parent unless the court finds that return “would create a substantial
                                              6
risk of detriment to the safety, protection, or physical or emotional well-being of the
child.” (§ 366.22, subd. (a)(1).) At the hearing, the Department bears the burden to
establish detriment by a preponderance of the evidence. (Ibid.) The detriment standard is
“ ‘a fairly high one. It cannot mean merely that the parent in question is less than ideal,
did not benefit from the reunification services as much as we might have hoped, or seems
less capable than an available foster parent or other family member.’ It must mean what
it says: that return presents a substantial risk of detriment to the child.” (Rita L. v.
Superior Court (2005) 128 Cal.App.4th 495, 505.)
       In this writ proceeding, we review the record to determine whether substantial
evidence supports the juvenile court’s finding of detriment. (Georgeanne G. v. Superior
Court (2020) 53 Cal.App.5th 856, 864.) “Substantial evidence is that which is
reasonable, credible and of solid value.” (T.J. v. Superior Court (2018) 21 Cal.App.5th
1229, 1238.) “When an appellate court reviews a sufficiency of the evidence challenge,
we may look only at whether there is any evidence, contradicted or uncontradicted, which
would support the trier of fact’s conclusion. We must resolve all conflicts in favor of the
court’s determination and indulge all legitimate inferences to uphold the court’s order.
Additionally, we may not substitute our deductions for those of the trier of fact.” (In re
John V. (1992) 5 Cal.App.4th 1201, 1212.) “If there is substantial evidence to support
the findings of the juvenile court, we uphold those findings.” (In re L.Y.L. (2002) 101
Cal.App.4th 942, 947.)
       Our review of the record with these precepts in mind causes us to conclude that
there is substantial evidence to support the juvenile court’s finding that returning the
children to Mother’s care would create a substantial risk of detriment to their safety,
protection, or physical or emotional well-being. Despite therapy, parenting classes and
the provision of materials about sexual abuse, Mother did not demonstrate an
understanding of the impact of the sexual abuse of A.V.M. on the children to the social
worker, did not articulate an appreciation of the risk that Father presented to them, and
                                               7
would not discuss the sexual abuse with her. Although Mother testified that she learned
that sexual abuse was wrong, she could not articulate a safety plan other than the use of
safe words for the children to let her know if they were at risk of sexual abuse or harm.
While Mother communicated with the social worker during the reunification period, she
remained evasive about where she was living, and would not provide an address or names
of the people with whom she was staying. As a result, the social worker could not visit
where the children would live if they were to return to Mother’s care and could not judge
whether the location would be safe. Mother continued to have contact with Father
despite the fact that he had been arrested and was charged with sexually abusing A.V.M.,
and was prepared to allow J.P.M. to have contact with Father. The juvenile court’s
finding of detriment is supported by substantial evidence.
   B. Reasonable Reunification Services
       “ ‘Family preservation, with the attendant reunification plan and reunification
services, is the first priority when child dependency proceedings are commenced.
[Citation.] Reunification services implement “the law’s strong preference for
maintaining the family relationships if at all possible.” [Citation.]’ (In re Elizabeth R.
(1995) 35 Cal.App.4th 1774, 1787.) Reunification services are typically understood as a
benefit provided to parents, because services enable them to demonstrate parental fitness
and so regain custody of their dependent children. [Citation.]” (In re Nolan W. (2009)
45 Cal.4th 1217, 1228.)
       Whether the reunification services offered were reasonable and suitable is judged
according to the circumstances of the particular case. (Earl L. v. Superior Court (2011)
199 Cal.App.4th 1490, 1501.) “The standard is not whether the services provided were
the best that might be provided in an ideal world, but whether the services were
reasonable under the circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.)
       The record shows that reasonable reunification services were provided in this case.
Mother was provided with an assessment and individual therapy to address her mental
                                              8
health needs and to help her understand the trauma the sexual abuse had caused her
children. Mother was also provided access to a parenting class and parenting support
group, and informational materials about sexual abuse. The Department scheduled
supervised visits with the children for Mother and attempted to stay in regular contact
with her throughout the reunification period.
       While Mother participated in parts of her plan, she did not make substantive
progress in improving her ability to keep the children safe. Mother participated in
individual therapy but did not fully process or understand the trauma the sexual abuse
caused her children. Mother attended supervised visitation but often behaved
inappropriately with the children during the visits. Mother started her parent education
course but did not provide a certificate of completion for the course. Mother minimally
participated in the parent education group. Throughout the reunification period and
despite her participating in aspects of her plan, Mother continued to be defensive and
confrontational, and refused to acknowledge the sexual abuse and specifically, her failure
to protect her children from it and to appreciate the trauma A.V.M. had experienced, as
the cause for the children’s removal.
       Based on the Department’s report, the testimony of Ms. Solis and Mother’s
testimony at the 18-month review hearing, the juvenile court properly found that the
Department provided reasonable services and that Mother had failed to make progress in
resolving the problems that lead to the children’s removal. (§ 366.22, subd. (b)(2).) The
juvenile court did not abuse its discretion in terminating reunification services and setting
the matter for a section 366.26 hearing after the 18-month review hearing.
                                     III.    DISPOSITION
       The petition for an extraordinary writ and the request for stay are denied. Our
decision is immediately final as to this court. (Cal. Rules of Court, rules 8.452(i),
8.490(b)(2).)


                                              9